 Dated:          Itlelv Yo:*, jtterv York
                 ;\iovember 4.2A2A

          LEEDS BRO1YN LAW, P.C.                  JAMES E, JOSII{SON
          Attomeys for Plaintifl"                 Corporation Counsel of the
          One Old Counly ]load, Ste. 347            City ofNew York
          Carle Place, New Y*rk 11514             Atiomey fbr &e City Defendants
          {5r6) 873-e550                          100 Church Street, Room 2-1 t 2
                                                  New York, New York 1000?
                                                  'r"el: (212) 356-2457



 By:                                        By:
                                                              K.
                               ff                 Assistant



          WONTH, I.,OIIG\YORTH & LONDON
          LLP
          Attorneys for Paul &Iarecki
          I 1 John Street, Ste. 640
          f.iew Ycrk, N    York 10038

 By

          Attorney for Paul Marecki



SO ORDERED




U.S"D"J
